UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


ELLIE ROBINSON,                           
                  Petitioner-Appellant,
                   v.                               No. 02-6105
RONALD J. ANGELONE,
             Respondent-Appellee.
                                          
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                        (CA-01-1865-AM)

                          Submitted: July 25, 2002

                        Decided: September 25, 2002

 Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                                COUNSEL

Ellie Robinson, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        ROBINSON v. ANGELONE
                               OPINION

PER CURIAM:

   Ellie Robinson appeals the district court’s dismissal of his petition
for writ of habeas corpus under 28 U.S.C. § 2254 (2000). For the rea-
sons set forth below, we vacate and remand for further proceedings.

   The district court, acting sua sponte, determined from the face of
Robinson’s petition that his claims were barred by the one-year limi-
tations period set forth in 28 U.S.C.A. § 2244(d) (West Supp. 2001),
and dismissed the action without giving Robinson notice or an oppor-
tunity to respond. The district court did not have the benefit of our
recent decision in Hill v. Braxton, 277 F.3d 701, 707 (4th Cir. 2002).
After Hill, the district court is required to provide such a warning "un-
less it is indisputably clear from the materials presented to the district
court that the petition is untimely and cannot be salvaged by equitable
tolling principles or any of the circumstances enumerated in
§ 2244(d)(1)."

   Robinson’s conviction became final on or about February 14, 1999,
and the present petition was filed on November 21, 2001. See Hous-
ton v. Lack, 487 U.S. 266 (1988). Robinson filed a state post-
conviction petition, which was dismissed in October 2001. However,
the record does not reveal when that petition was filed. Moreover,
Robinson filed a petition in the Virginia Supreme Court, but the
record does not suggest when that petition was filed or decided. Addi-
tionally, Robinson asserts equitable tolling should apply to this pro-
ceeding. Based on this record, we cannot determine whether the state
proceedings tolled the filing time for the present petition so as to ren-
der it timely.

   Because it is not indisputably clear that Robinson’s petition is
untimely or that Robinson cannot salvage his petition through equita-
ble tolling, we grant Robinson’s motion to proceed in forma pauperis
on appeal, grant a certificate of appealability, vacate the district
court’s order, and remand to the district court to provide Robinson
with the notice and opportunity to respond to which he is now entitled
pursuant to Hill. We dispense with oral argument because the facts
                       ROBINSON v. ANGELONE                         3
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                      VACATED AND REMANDED